Citation Nr: 1813377	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-11 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease L4-5 of lumbar spine.

2.  Entitlement to an increased disability rating in excess of 20 percent for degenerative changes of right shoulder, arm and hand condition.

3.  Entitlement to a compensable disability rating for sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to August 1991 and June 2004 to August 2005.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claims currently on appeal.

In March 2012, the Veteran filed a Notice of Disagreement (NOD) and a statement of case (SOC) was issued in March 2014.  The Veteran filed a substantive appeal (VA Form 9) in April 2014.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in April 2017.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran's most recent VA examinations for his bilateral hearing loss and back disability were conducted more than six years ago in March 2011.  The Veteran stated that he wears hearing aids in both ears.  See November 2012 Correspondence; October 2013 Statement in Support of Claim.  Since his claim of increased hearing loss, the Veteran has not been afforded a new VA examination to determine his current level of hearing loss.  Also, the Veteran presented testimony that suggested a material change in his back disability since the last examination.  Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.   The Veteran's October 2016 and December 2017 VA examinations for the shoulder do not comply with Correia.  Also, the examinations note pain but do not indicate the degree at which the pain is experienced. 

The Board finds that there is insufficient current evidence of record to evaluate the Veteran's disabilities.  Thus, new VA examinations are needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  Additionally, all updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2.  Schedule the Veteran for an appropriate VA examination to evaluate the service-connected low back disability. The Veteran's claims folder must be reviewed by the examiner. 

(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(b)  Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.

3.  Schedule the Veteran for an appropriate VA examination to evaluate the service-connected right shoulder, arm and hand condition. The Veteran's claims folder must be reviewed by the examiner. 

(a) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(b)  Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing for pain of BOTH shoulders, arms, and hands on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the shoulders, arms, and hands cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.


4. Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should describe the functional effects caused by the Veteran's hearing loss disability.  A complete rationale must be provided for any opinions expressed.

5. The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




